891 F.2d 297
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Hirotoshi YAMAMOTO, Plaintiff-Appellant,v.Billy BROWN, District Director, Internal Revenue Service,Defendant-Appellee.
No. 89-15131.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Nov. 2, 1989.Decided Dec. 1, 1989.

Before SNEED, KOZINSKI and DAVID R. THOMPSON, Circuit Judges.


1
MEMORANDUM*


2
For the reasons so aptly stated by the district court in its Order Granting Defendants' Motion to Dismiss filed December 22, 1988, we affirm.   The district court did not have subject matter jurisdiction to consider Yamamoto's claims for a tax refund, injunctive relief or declaratory relief.   As to Yamamoto's claim for damages due to emotional distress, Yamamoto failed to state a claim upon which relief can be granted.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3